Exhibit 99.1 NEWS RELEASE Contacts: Gregg Piontek, VP & CFO Newpark Resources, Inc. 281-362-6800 FOR IMMEDIATE RELEASE Ken Dennard, Managing Partner Karen Roan, SVP Dennard ▪ Lascar Associates 713-529-6600 NEWPARK RESOURCES REPORTS NET INCOME OF $0.17 PER DILUTED SHARE FOR THE SECOND QUARTER 2013 THE WOODLANDS, TX – JULY 25, 2013 – Newpark Resources, Inc. (NYSE: NR) today announced results for its second quarter ended June 30, 2013. Total revenues for the second quarter of 2013 increased 13% to $276.6 million compared to $245.8 million in the second quarter of 2012. Net income for the second quarter of 2013 increased 8% to $15.7 million, or $0.17 per diluted share, compared to $14.5 million, or $0.15 per diluted share, in the second quarter of 2012. The second quarter 2013 results include a pre-tax charge of approximately $1.8 million in Brazil ($0.02 per diluted share) associated with adjustments to previously estimated margins on unbilled sales to Petrobras. In addition, the second quarter 2013 results include a $1.1 million operating loss from our U.S. completion services and equipment rental business. Paul Howes, Newpark’s President and Chief Executive Officer, stated, “We are pleased with the revenue growth in our drilling fluids segment, which rose 16% on a worldwide basis compared to last year’s second quarter. North American revenues increased approximately 8% from a year ago but were down 9% sequentially due to Spring break-up in Canada. International revenues grew 38% from a year ago and 4% sequentially, largely driven by strength in our EMEA region. Margins in our U.S. drilling fluids business continued to strengthen in the quarter. For the segment, however, our margins were negatively impacted by the charge in Brazil, a challenging Spring break-up in Canada, and continued weakness in our completion services business. Despite our ongoing efforts to rationalize the cost structure of the completion services business unit, we are evaluating strategic alternatives for this business. “In our mats segment, we are particularly pleased by the strengthening rental activity as we prepare for anticipated demand for our spill containment system. Rental revenues increased 14% from a year ago and 22% sequentially, while mat sales were down from the prior year but improved 28% sequentially. As we discussed previously, we remain focused on the strategic expansion of our rental fleet, which is limiting mat sales activity. In the meantime, while we have initiated the sale process for our Environmental Services business, this segment continued to post strong operating results, benefiting from the strength in the Gulf of Mexico.” concluded Howes. Segment Results The Fluids Systems and Engineering segment generated revenues of $234.0 million in the second quarter of 2013 compared to $202.4 million in the second quarter of 2012, a 15.6% increase. Segment operating income was $17.7 million (7.6% operating margin) in the second quarter of 2013 compared to $13.5 million (6.7% operating margin) in the second quarter of 2012. The Mats and Integrated Services segment generated revenues of $25.4 million in the second quarter of 2013 compared to $30.1 million in the second quarter of 2012, a 15.5% decrease. Segment operating income was $10.3 million (40.7% operating margin) in the second quarter of 2013 compared to $13.1 million (43.5% operating margin) in the second quarter of 2012. The Environmental Services segment generated revenues of $17.2 million in the second quarter of 2013 compared to $13.3 million in the second quarter of 2012, a 29.7% increase. Segment operating income was $5.3 million (30.9% operating margin) in the second quarter of 2013 compared to $3.5 million (26.4% operating margin) in the second quarter of 2012. CONFERENCE CALL Newpark has scheduled a conference call to discuss second quarter 2013 results, which will be broadcast live over the Internet, on Friday, July 26, 2013 at 10:00 a.m. Eastern Time / 9:00 a.m. Central Time. To participate in the call, dial 480-629-9692 and ask for the Newpark Resources conference call at least 10 minutes prior to the start time, or access it live over the Internet at www.newpark.com. For those who cannot listen to the live call, a replay will be available through August 2, 2013 and may be accessed by dialing (303) 590-3030 and using pass code 4627648#. Also, an archive of the webcast will be available shortly after the call at www.newpark.com for 90 days. 2 Newpark Resources, Inc. is a worldwide provider of drilling fluids, temporary worksites and access roads for oilfield and other commercial markets, and environmental waste treatment solutions. For more information, visit our website at www.newpark.com . This news release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act that are based on management's current expectations, estimates and projections. All statements that address expectations or projections about the future, including Newpark's strategy for growth, product development, market position, expected expenditures and financial results are forward-looking statements. Some of the forward-looking statements may be identified by words like "expects," "anticipates," "plans," "intends," "projects," "indicates," and similar expressions. These statements are not guarantees of future performance and involve a number of risks, uncertainties and assumptions. Many factors, including those discussed more fully elsewhere in this release and in documents filed with the Securities and Exchange Commission by Newpark, particularly its Annual Report on Form 10-K for the year ended December 31, 2012, as well as others, could cause results to differ materially from those stated. These risk factors include, but are not limited to, our ability to execute our business strategy and make successful business acquisitions and capital investments, our customers’ activity levels in exploration and drilling, operating hazards inherent in the oil and natural gas industry, particularly offshore, our international operations, the availability of raw materials and skilled personnel, our customer concentration and cyclical nature of our industry, our market competition, the cost and continued availability of borrowed funds, legal and regulatory matters, including environmental regulations, inherent limitations in insurance coverage, potential impairments of long-lived intangible assets, technological developments in our industry, and the impact of severe weather, particularly in the U.S. Gulf Coast. Newpark's filings with the Securities and Exchange Commission can be obtained at no charge at www.sec.gov, as well as through our website at www.newpark.com . 3 Newpark Resources, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended (In thousands, except per share data) June 30, March 31, June 30, June 30, June 30, Revenues $ 276,622 $ 282,518 $ 245,756 $ 559,140 $ 508,092 Cost of revenues 225,244 230,406 201,534 455,650 416,436 Selling, general and administrative expenses 24,662 24,182 19,944 48,844 41,257 Other operating income, net ) Operating income 26,917 28,369 24,755 55,286 50,890 Foreign currency exchange loss (gain) 475 ) 461 107 231 Interest expense, net 2,802 2,520 2,553 5,322 4,921 Income from operations before income taxes 23,640 26,217 21,741 49,857 45,738 Provision for income taxes 7,976 8,842 7,278 16,818 15,641 Net income $ 15,664 $ 17,375 $ 14,463 $ 33,039 $ 30,097 Income per common share -basic: $ 0.19 $ 0.21 $ 0.16 $ 0.39 $ 0.34 Income per common share -diluted: $ 0.17 $ 0.18 $ 0.15 $ 0.35 $ 0.31 Calculation of Diluted EPS: Net income $ 15,664 $ 17,375 $ 14,463 $ 33,039 $ 30,097 Assumed conversion of Senior Notes 1,279 1,266 1,283 2,544 2,539 Adjusted net income $ 16,943 $ 18,641 $ 15,746 $ 35,583 $ 32,636 Weighted average number of common shares outstanding-basic 84,813 84,100 88,600 84,459 89,536 Add: Dilutive effect of stock options and restricted stock awards 1,810 1,572 457 1,727 561 Dilutive effect of Senior Notes 15,682 15,682 15,682 15,682 15,682 Diluted weighted average number of common shares outstanding 102,305 101,354 104,739 101,868 105,779 Income per common share - diluted $ 0.17 $ 0.18 $ 0.15 $ 0.35 $ 0.31 4 Newpark Resources, Inc. Operating Segment Results (Unaudited) Three Months Ended (In thousands) June 30, March 31, June 30, Revenues Fluids systems and engineering $ 233,964 $ 247,339 $ 202,388 Mats and integrated services 25,412 20,584 30,071 Environmental services 17,246 14,595 13,297 Total revenues $ 276,622 $ 282,518 $ 245,756 Operating income (loss) Fluids systems and engineering $ 17,684 $ 22,622 $ 13,480 Mats and integrated services 10,341 8,480 13,075 Environmental services 5,321 3,508 3,514 Corporate office ) ) ) Total operating income $ 26,917 $ 28,369 $ 24,755 Segment operating margin Fluids systems and engineering % % % Mats and integrated services % % % Environmental services % % % 5 Newpark Resources, Inc. Consolidated Balance Sheets (Unaudited) (In thousands, except share data) June 30, December 31, ASSETS Cash and cash equivalents $ 58,045 $ 46,846 Receivables, net 335,176 323,439 Inventories 202,053 209,734 Deferred tax asset 10,354 11,596 Prepaid expenses and other current assets 12,800 12,441 Total current assets 618,428 604,056 Property, plant and equipment, net 273,323 253,990 Goodwill 88,320 87,388 Other intangible assets, net 33,745 41,018 Other assets 7,325 8,089 Total assets $ 1,021,141 $ 994,541 LIABILITIES AND STOCKHOLDERS’ EQUITY Short-term debt $ 9,335 $ 2,599 Accounts payable 110,553 114,377 Accrued liabilities 38,167 42,620 Total current liabilities 158,055 159,596 Long-term debt, less current portion 250,798 256,832 Deferred tax liability 44,582 46,348 Other noncurrent liabilities 20,773 18,187 Total liabilities 474,208 480,963 Commitments and contingencies Common stock, $0.01 par value, 200,000,000 shares authorized and 97,585,862 and 95,733,677 shares issued, respectively 976 957 Paid-in capital 497,310 484,962 Accumulated other comprehensive loss ) ) Retained earnings 128,054 95,015 Treasury stock, at cost; 10,249,304 and 10,115,951 shares, respectively ) ) Total stockholders’ equity 546,933 513,578 Total liabilities and stockholders' equity $ 1,021,141 $ 994,541 6 Newpark Resources, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (In thousands) Cash flows from operating activities: Net income $ 33,039 $ 30,097 Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization 21,836 15,808 Stock-based compensation expense 4,289 3,003 Provision for deferred income taxes ) 178 Net provision for doubtful accounts 220 1,073 (Gain) loss on sale of assets ) 104 Change in assets and liabilities: Increase in receivables ) ) Decrease (increase) in inventories 4,055 ) Increase in other assets ) ) Decrease in accounts payable ) ) Increase (decrease) in accrued liabilities and other 935 ) Net cash provided by operating activities 43,895 15,822 Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property, plant and equipment 590 371 Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on lines of credit 159,612 173,846 Payments on lines of credit ) ) Proceeds from employee stock plans 6,928 468 Post-closing payment for business acquisition - ) Purchase of treasury stock ) ) Other financing activities ) ) Net cash provided by financing activities 5,812 11,311 Effect of exchange rate changes on cash ) 2,396 Net increase in cash and cash equivalents 11,199 3,585 Cash and cash equivalents at beginning of year 46,846 25,247 Cash and cash equivalents at end of period $ 58,045 $ 28,832 ### 7
